COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       David Berry v. Faith Temple Ministry Int

Appellate case number:     01-19-00290-CV

Trial court case number: 1128507

Trial court:               County Civil Court at Law No. 3 of Harris County

         In the trial court, appellant filed a document purporting to be a statement of inability to
afford costs on appeal, but the form was not the one required by the rules. See TEX. R. CIV. P.
145(a); TEX. R. APP. P. 20.1(a). When he filed his notice of appeal, appellant filed another
document purporting to be a statement of inability, but he did not file the form required by the
rules. The filing of the authorized statement of inability in this court will only assist appellant in
avoiding filing fees. To avoid costs of the record on appeal, the statement of inability must be filed
in the trial court. See TEX. R. CIV. P. 145(a).
       Accordingly, a copy of the correct form is attached. Appellant must fill out this form
completely and file it in the trial court. See TEX. R. CIV. P. 145(a). Appellant is directed to advise
this Court within 10 days of this order of the date he filed this form in the trial court.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Peter Kelly_____________________
                    Acting individually  Acting for the Court


Date: __April 30, 2019___